Title: From Thomas Jefferson to James Madison, 10 December 1824
From: Jefferson, Thomas
To: Madison, James


                        Dear Sir
                        
                            Monticello
                            Dec. 10 .24.
                        
                    I send you the sequel of Gilmer’s letters recd since my last to you. Torrey you will see does not accept. I had before recd from the Secy at War the inclosed letter to him from mr Emmet the father recommending his son Doctr John Patton Emmet, for Professor of Chemistry. considering that branch as expected by Doctr Dunglison I have given an answer that the place was filled. but  learning now yt we are free & observing that our groupe of articles for that Professorship  are exactly of botany, zoology, mineralogy, geology, chemistry & rural economy; and Gilmer’s acct of his qualificns in all these except the last which however is involved in chemistry partly I doubt if we can  make a better choice, his age and being a foreigner are objections, but overweighed by higher considns and if you approve it I will write to him that subseq. informn enables me to say that that Professorship is still open to our appmt and that I will propose him to the Visitors, but that being but 1. of 7. I can engage only for myself. this may prevent him engaging elsewhereI like your suggestion of George Tucker for the Ethical chair better than either of my own. and my enquiries since it’s receipt result in a highly favble acct of his character and temper. of his talents I judge from his Essay on Taste, Morals and National Policies. I imagine mr Cabell’s connection  & knolege of him will have impressed him favbly also, and if you are satisfied and will say so, I will write to him, in my own name only, to know if he would accept, should our colleagues  concur. altho’ not a native he is considered as thoroughly a Virginian and of  good standing. we must soon have a meeting to make these appmts, and I presume that within the meeting after I write we might hear  from  him but shall not make write either to him or Emmet until I hear from you. B. M. Carter (of the Shirley family) now in London has made us a  donation of 341. vols, the half at least of which are acceptable, and  many of them  were already placed in our own catalogues, affectionately yoursTh:J.